Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 12-23 are presented.
Drawings as filed 03/02/2022 are accepted.
IDS are considered.
The Examiner attempted to contact the undersigned at contact number 312-585-7909 on 09/19/2022 to discuss the Non-Statutory Double Patenting in order to advance prosecution, however was not able to receive a response. As such the Office Action is issued per routine procedure. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 12-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 11,301,971. Although the claims at issue are not identical, they are not patentably distinct from each other because 
The Instant Claims
Patent 971’
12. A method comprising: obtaining a second image from a first image, wherein a dynamic range of a luminance component of the first image is greater than a dynamic range of a luminance component of the second image, wherein obtaining comprises: deriving a first component of the second image by applying a tone mapping function to a first component of the first image, wherein the first component of the first image is representative of a linear light luminance, and wherein the first component of the second image is representative of a linear light luminance; and deriving, based on the first component of the first image, a second component of the second image and a third component of the second image by multiplying information representative of a second component of the first image and information representative of a third component of the first image, respectively, by a scaling factor that depends on the first component of the second image.


1. A method comprising: obtaining a second image from a first image, wherein a dynamic range of a luminance component of the first image is greater than a dynamic range of a luminance component of the second image, wherein obtaining comprises: deriving at least one component of the second image from components of the first image, wherein a first component of the second image is obtained by applying a tone mapping function to a first component of the first image, and wherein a second component of the second image and a third component of the second image are derived by multiplying a second component of the first image and a third component of the first image, respectively, by a scaling factor that depends on the first component of the second image; and modifying the at least one derived component representative of colors based on a linear-light luminance component of the first image.


Although the claims at issue are not identical, they are not patentably distinct from each other because the differences are largely language organization, for example “deriving, based on the first component of the first image, a second component of the second image and a third component of the second image by multiplying information representative of a second component of the first image and information representative of a third component of the first image, respectively, by a scaling factor” vs. “wherein a second component of the second image and a third component of the second image are derived by multiplying a second component of the first image and a third component of the first image, respectively, by a scaling factor”.  The inventive concept and the scope of the claims are still similar in spite of grammatical organization, namely multiplication using a scaling factor on second and third components of the first image. The Patent further is narrower in scope due to the extra step of modifying the deprived component. Thus in this case, it is said the instant claim 1 is anticipated by the claim 1 of the patent. 
Independent claim 19 and 20 are directed to a CRM and a device, respectively, to perform similar method steps and thus are rejected by the same reasoning.
13. The method of claim 12, wherein deriving the second component of the second image and the third component of the second image comprises maximizing the second component of the second image and the third component of the second image according to a maximum value depending on the first component of the second image, wherein the maximum value is proportional to the first component of the second image.
Claim 18 and claim 20 are directed to similar limitations and thus addressed together.
See claim 2, “maximizing the at least one derived component representative of colors according to a maximum value depending on the linear-light luminance component of the first image, the maximum value being proportional to the linear-light luminance component of the first image.”
14. The method of claim 13, wherein the second image is represented in YUV color space, and wherein the maximum value further depends on the first component of the second image.
Claim 21 is directed to similar limitations and thus addressed together.
3. The method of claim 2, wherein the second image is represented in YUV color space, and wherein the maximum value further depends on a component representative of the luminance component of the second image.
15. The method of claim 12, wherein the first component of the first image is obtained from gamma-compressed components of the first image, and wherein a power of 2 is used to linearize the gamma-compressed components when the gamma-compressed components were gamma-compressed using a value different from 2.

Claim 22 is directed to similar limitations and thus addressed together.
4. The method of claim 1, wherein the linear-light luminance component of the first image is obtained from gamma-compressed components of the first image, and wherein a power of 2 is used to linearize the gamma-compressed components when the gamma-compressed components were gamma-compressed using a value different from 2.
16. The method of claim 12, wherein the first image is encoded in a form of the second image obtained from the first image and metadata.

Claim 23 is directed to similar limitations and thus addressed together.
5. The method of claim 1, wherein the first image is encoded in a form of the second image obtained from the first image and metadata.


As shown above, dependent claims are largely recited in near verbatim manner in comparison with the corresponding claims of the Patent, and thus are not patentably distinct from one another.
Allowable Subject Matter
Claims 12-23 as presented would be allowable upon the Non-Statutory Double Patenting rejection being overcome.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Banterle et al. (US 9,406,112) - A method of producing a compressed video data stream (12) by compressing a stream of relatively high dynamic range video frames (2). A bilateral filter (3) extracts a base frame (4) with luminance information. The base frame (4) and the original frame (2) are used to provide a detail frame (5) with chroma information. A tone mapping operation (6) is selected (7, 11) and applied to the base frame to generate a relatively low dynamic range base frame (8), which is then compressed (9). The detail frame (5) is compressed separately. Final frame data (12) is then created, consisting of the compressed relatively low dynamic range base frame, the compressed detail frame, and stored information in respect of the tone mapping operation that had been applied to the base frame.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAN M HUA whose telephone number is (571)270-7232. The examiner can normally be reached 10:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUAN M HUA/Primary Examiner, Art Unit 2645